Detailed Action
This action is in response to Applicant's communications filed 28 March 2022.
Claims 1, 9, 14, and 21 was/were amended.  No claims were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-21 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's amendments/arguments, filed 28 March 2022, with respect to the rejections of claims 1-21 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, filed 28 March 2022, with respect to the rejections of claims 1-21 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (U.S. Pub. No. 2017/0185436, Hereinafter "Deng") in view of Spinner et al. (Proactive Memory Scaling of Virtualized Applications, Hereinafter "Spinner").

Regarding Claim 1,
Deng teaches a non-transitory machine-readable medium storing instructions executable by a processing resource ("The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out embodiments of the present invention" [0057]) within a software defined data center ("one or more Cloud implementations" [0010]) including at least one virtual computing instance (VCI) ("virtual machines" [0012]) and at least one host ("Virtual machines operate in guest mode, and the hypervisor and host operating system operate in host mode." [0012]), said instructions, when executed causing said processing resource to:
determine a particular response time and an average response time of an application, running within said software defined data center ("an embodiment can be applied to one or more Cloud implementations" [0010]) including said at least one virtual computing instance ("virtual machines" [0012]) and said at least one host ("Virtual machines operate in guest mode, and the hypervisor and host operating system operate in host mode." [0012]), based on a plurality of relevant performance metrics associated with the application (FIG. 3, step 304 Calculate one or more virtual machine performance metrics; "As noted herein, in one or more embodiments of the invention, various metrics can be calculated in furtherance of detecting VM performance and/or availability issues. Example metrics, each derivable from VM exit events, utilized in such embodiments of the invention can include (1) a VM exit frequency metric, (2) a hypervisor response time (HRT) metric, ..." [0022]; "one or more embodiments of the invention can include implementing an HRT metric that considers the average time taken by the hypervisor to process a VM exit event." [0024]) during a first period of time ("Issue type 2, hypervisor degradation, can include an input of metric 2 as noted above (the HRT metric). Detecting such an issue type includes a training phase and a detection phase." [0038]; the training phase teaches a first period of time, the detection phase teaches a second period of time);
classify the particular response time into a group based on the average response time ("Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]; the expected range teaches a group);
determine a relationship between the plurality of relevant performance metrics and the particular response time of the application ("constructing an autoregressive integrated moving average (ARIMA) model using past HRT values" [0038]); and
predict whether a response time of the application is likely to change sufficiently to change the classification ("Additionally, one or more embodiments of the invention can include using time series data (for example, the average HRT per VM exit in a fixed time quanta) to detect one or more anomalies (for example, by constructing an autoregressive integrated moving average (ARIMA) model using past HRT values for a given VM exit, predicting the next N HRT values using the model, comparing the predicted values to the actual values and declaring an anomaly if a (significant) discrepancy is found), and correlating the one or more anomalies to specific VM exits to determine the VMs that are root causes." [0038]) to a different group ("Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]; the expected range teaches a first group, values outside the expected range teaches a second group) during a second period of time ("Issue type 2, hypervisor degradation, can include an input of metric 2 as noted above (the HRT metric). Detecting such an issue type includes a training phase and a detection phase." [0038]; the training phase teaches a first period of time, the detection phase teaches a second period of time) based on the relationship ("In the run-time phase, at least one embodiment of the invention can include utilizing the trained time series model (for example, ARIMA) and a "new I/0 activity" pattern to detect one or more anomalies over a given period of time." [0042]).

	Deng does not explicitly teach said predicting of said change in said response time of said application further enabling a proactive alteration to said software defined data center in order to prevent said change in said response time of said application, and such that prediction of application slowdowns before they occur is provided, said prediction of said application slowdowns not requiring monitoring and/or troubleshooting of infrastructure level issues for said application.
Spinner teaches said predicting of said change in said response time of said application further enabling a proactive alteration to said software defined data center ("Using the forecast method as a foundation, we implemented a proactive resource controller to adapt the memory size of a VM according to the predicted workload demand." p. 278) in order to prevent said change in said response time of said application (Figure 4, p. 283; "a severely degraded application performance (a slowdown factor of 10) for over half an hour while reloading its internal caches" p. 278; "The results from the proactive controller are shown in Figure 4(c). The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282), and such that prediction of application slowdowns before they occur is provided ("The results from the proactive controller are shown in Figure 4(c). The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282), said prediction of said application slowdowns not requiring monitoring and/or troubleshooting of infrastructure level issues for said application ("automatically schedule reconfigurations during a pre-defined maintenance window" p. 284; "The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282).
Deng and Spinner are analogous art because both are directed to maintaining a computer environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the anomaly prediction tools of Deng with the proactive memory scaling of Spinner.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of computing systems, as suggested by Spinner ("Our evaluation using real-world traces shows that the forecast accuracy quantiﬁed with the MASE error metric can be improved by 11 − 59%. Furthermore, we demonstrate that the proactive approach can reduce the impact of reconﬁguration on application availability by over 80% and signiﬁcantly improve performance relative to a reactive controller." p. 277).

Regarding Claim 2,
The Deng/Spinner combination teaches the medium of claim 1.  Deng further teaches wherein the instructions to determine whether the response time of the application is likely to change sufficiently to change the classification to the different group during the second period of time include 
instructions to determine whether the response time of the application is likely to change sufficiently to change the classification ("Additionally, one or more embodiments of the invention can include using time series data (for example, the average HRT per VM exit in a fixed time quanta) to detect one or more anomalies (for example, by constructing an autoregressive integrated moving average (ARIMA) model using past HRT values for a given VM exit, predicting the next N HRT values using the model, comparing the predicted values to the actual values and declaring an anomaly if a (significant) discrepancy is found), and correlating the one or more anomalies to specific VM exits to determine the VMs that are root causes." [0038]) to the different group ("Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]; the expected range teaches a group) during the second period of time ("Issue type 2, hypervisor degradation, can include an input of metric 2 as noted above (the HRT metric). Detecting such an issue type includes a training phase and a detection phase." [0038]; the training phase teaches a first period of time, the detection phase teaches a second period of time) based on updated relevant performance metrics ([0038]).

Regarding Claim 3,
The Deng/Spinner combination teaches the medium of claim 1.  Deng further teaches wherein the instructions to determine whether the response time of the application is likely to change include 
instructions to determine whether the response time of the application is likely to increase ("Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]; HRT being outside an expected range teaches when the response time is likely to increase) during the second period of time ("Issue type 2, hypervisor degradation, can include an input of metric 2 as noted above (the HRT metric). Detecting such an issue type includes a training phase and a detection phase." [0038]; the training phase teaches a first period of time, the detection phase teaches a second period of time).

Regarding Claim 4,
The Deng/Spinner combination teaches the medium of claim 1.  Deng further teaches wherein each respective group represents a discrete time interval associated with a particular range of time associated with the particular response time and the average response time ("Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]; a benchmark and an expected range teach the discrete time interval; "one or more embodiments of the invention can include using time series data (for example, the average HRT per VM exit in a fixed time quanta) to detect one or more anomalies (for example, by constructing an autoregressive integrated moving average (ARIMA) model using past HRT values for a given VM exit, predicting the next N HRT values using the model, comparing the predicted values to the actual values and declaring an anomaly if a (significant) discrepancy is found), and correlating the one or more anomalies to specific VM exits to determine the VMs that are root causes." [0038]).

Regarding Claim 6,
The Deng/Spinner combination teaches the medium of claim 1.  Deng further teaches wherein the instructions are further executable by the processing resource to generate an alert indicating that the response time of the application is likely to change ("If the computed average is greater than a predetermined threshold, such an embodiment can include generating an alert." [0037]; "Such an embodiment can further include generating and outputting an alert when an anomaly is detected, wherein such an alert indicates performance degradation of the VM." [0038]; "Alternatively one or more embodiments of the invention can include storing one or more benchmarks of paging rates of properly (memory) provisioned VMs running different workloads in a “training” phase, and using the benchmark rates to detect an abnormally high paging rate in a VM (and correspondingly raising an alert). As such, a generated output related to detecting issue type 3 can include alerts identifying excessive paging in a VM, which can be a sign of memory under-provisioning in the VM." [0039]).

Regarding Claim 7,
The Deng/Spinner combination teaches the medium of claim 6.  Deng further teaches wherein the instructions are further executable by the processing resource to send the alert to a user ("the alert and/or formatted data blocks are transmitted over a data channel to the user's wireless device." [0047]).

Regarding Claim 8,
The Deng/Spinner combination teaches the medium of claim 1.  Deng further teaches wherein the instructions are further executable by the processing resource to display, via a graphical user interface ("At least one embodiment of the invention (such as the techniques depicted in FIG. 3, for example), can include implementing a service via a transmission server to receive data from a data source and send selected data to users (for example, at a provided destination address of a wireless device (such as a number for a cellular phone, etc.))... After receiving the alert, the user can connect the wireless device to the user's computer, whereby the alert causes the user's computer to automatically launch the application provided by the service to display the alert. When connected to the Internet, the user may then use the viewer application (for example, via clicking on a URL associated with the data source provided in the alert) to facilitate a connection from the remote user computer to the data source over the Internet for additional information." [0047]; the cellular phone and the viewer application teach display via a graphical user interface), a likelihood that the particular response time of the application is likely to change ("Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]; "Such an embodiment can further include generating and outputting an alert when an anomaly is detected, wherein such an alert indicates performance degradation of the VM." [0038]).

Regarding Claim 21,
Deng teaches a method performed by a processing resource executing instructions, said processing resource running within a software defined data center ("one or more Cloud implementations" [0010]) including at least one virtual computing instance (VCI) ("virtual machines" [0012]) and at least one host ("Virtual machines operate in guest mode, and the hypervisor and host operating system operate in host mode." [0012]), the method comprising:
obtaining training data for a software defined data center ("one or more Cloud implementations" [0010]), wherein the training data comprises a plurality of training metrics associated with an application and respective response time data associated with the application, said application running within said software defined data center ("one or more Cloud implementations" [0010]) including said at least one virtual computing instance ("virtual machines" [0012]) and said at least one host ("Virtual machines operate in guest mode, and the hypervisor and host operating system operate in host mode." [0012]); extracting a set of relevant metrics from the training data ("Detecting such an issue type includes a training phase and a detection phase. The training phase includes generating a profile for HRT for handling each type of HAV event." [0038]; "one or more embodiments of the invention can include storing one or more benchmarks of paging rates of properly (memory) provisioned VMs running different workloads in a “training” phase" [0039]; "Detecting such an issue type can include a training phase and a run-time phase. In the training phase, at least one embodiment of the invention can include obtaining time series data of I/O read/write metrics generated by a VM during an “active” period of I/O activity. Additionally, one or more embodiments of the invention include utilizing an assumption that a single VM runs a single type of workload with a trainable I/O pattern (for example, as a time series model)" [0040]);
determining a relationship between the relevant metrics and the respective response time data associated with the application ("As illustrated in FIG. 1, special exit event-intercept code is injected into the standard exit event processing code of the hypervisor, and the VM exit sub-component 112 provides information about the privileged HW operation and its parameters that caused the exit event to a VM metrics derivation component 116. Subsequently, the VM metrics derivation component 116 generates and provides one or more metrics as input to a performance and availability issue detection sub-component 118 (resident on a VM monitoring agent component 114), which uses the metrics to detect one or more issues in the VM or VMs under analysis." [0014]; see also [0016]-[0017]); 
predicting future performance of the application based on the relationship between the relevant features of the training data and the respective response time data associated with the application ("Additionally, one or more embodiments of the invention can include using time series data (for example, the average HRT per VM exit in a fixed time quanta) to detect one or more anomalies (for example, by constructing an autoregressive integrated moving average (ARIMA) model using past HRT values for a given VM exit, predicting the next N HRT values using the model, comparing the predicted values to the actual values and declaring an anomaly if a (significant) discrepancy is found), and correlating the one or more anomalies to specific VM exits to determine the VMs that are root causes." [0038]).

Deng does not explicitly teach said predicting of said future performance of said application further enabling a proactive alteration to said software defined data center in order to prevent an unwanted future performance of said application, and such that prediction of application slowdowns before they occur is provided, said prediction of said application slowdowns not requiring monitoring and/or troubleshooting of infrastructure level issues for said application.
Spinner teaches said predicting of said future performance of said application further enabling a proactive alteration to said software defined data center ("Using the forecast method as a foundation, we implemented a proactive resource controller to adapt the memory size of a VM according to the predicted workload demand." p. 278) in order to prevent an unwanted future performance of said application (Figure 4, p. 283; "a severely degraded application performance (a slowdown factor of 10) for over half an hour while reloading its internal caches" p. 278; "The results from the proactive controller are shown in Figure 4(c). The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282), and such that prediction of application slowdowns before they occur is provided ("The results from the proactive controller are shown in Figure 4(c). The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282), said prediction of said application slowdowns not requiring monitoring and/or troubleshooting of infrastructure level issues for said application ("automatically schedule reconfigurations during a pre-defined maintenance window" p. 284; "The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282).
Deng and Spinner are analogous art because both are directed to maintaining a computer environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the anomaly prediction tools of Deng with the proactive memory scaling of Spinner.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of computing systems, as suggested by Spinner ("Our evaluation using real-world traces shows that the forecast accuracy quantiﬁed with the MASE error metric can be improved by 11 − 59%. Furthermore, we demonstrate that the proactive approach can reduce the impact of reconﬁguration on application availability by over 80% and signiﬁcantly improve performance relative to a reactive controller." p. 277).

Claims 5, 9-12, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (U.S. Pub. No. 2017/0185436, Hereinafter "Deng") in view of Spinner et al. (Proactive Memory Scaling of Virtualized Applications, Hereinafter "Spinner") and Birke et al. (U.S. Pub. No. 2014/0215460, Hereinafter "Birke").

Regarding Claim 5,
The Deng/Spinner combination teaches the medium of claim 1.  Deng does not explicitly teach wherein the relevant performance metrics include an application level performance metric and an infrastructure level performance metric.
Birke teaches wherein the relevant performance metrics include an application level performance metric ("A base performance response time is obtained for the given application and then the performance is projected on all possible VM configuration sizes in the VM catalogue." [0016]; "In block 520, a base performance metric is obtained by the performance predictor 460 of an embodiment for a given application. To get the estimated performance metrics (i.e., response time), an embodiment uses a queuing network model consisting of a CPU, a memory, a disk, and a network." [0061]; the base performance response time is based on the given application, thus teaching an application level performance metric) and an infrastructure level performance metric ("The VM catalogue 420 of an embodiment stores resource and performance metrics for all possible VM configuration types 490, 491, 492. The VM consolidator 430 of an embodiment consolidates VMs on a same physical machine in order to maximize resource utilization without violating user-specified performance objectives." [0055]; the virtual machine configuration types and sizes are independent of the applications and teach infrastructure level performance metrics).

Deng and Birke are analogous art because both are directed to managing applications on virtual machines. It would have been obvious to one of ordinary skill in the art before the effective filing date to improve the anomaly detecting techniques of Deng by incorporating the application level and infrastructure level metrics of Birke to predict normal and anomalous response time ranges.  The modification would be obvious because one of ordinary skill in the art would be motivated to improve Deng's anomaly detection tool by using different response times based on different application level metrics and infrastructure metrics when virtual machines are moved, copied, and reassigned between servers using Birke's suggestion in paragraphs [0002]-[0003].

Regarding Claim 9,
Deng teaches a method of predicting application slowdown for an application within a software defined data center ("one or more Cloud implementations" [0010]) including at least one virtual computing instance (VCI) ("virtual machines" [0012]) and at least one host ("Virtual machines operate in guest mode, and the hypervisor and host operating system operate in host mode." [0012]), the method comprising:
constructing an input data set ("Detecting such an issue type includes a training phase and a detection phase. The training phase includes generating a profile for HRT for handling each type of HAV event." [0038]; " one or more embodiments of the invention can include storing one or more benchmarks of paging rates of properly (memory) provisioned VMs running different workloads in a “training” phase" [0039]; "Detecting such an issue type can include a training phase and a run-time phase. In the training phase, at least one embodiment of the invention can include obtaining time series data of I/O read/write metrics generated by a VM during an “active” period of I/O activity. Additionally, one or more embodiments of the invention include utilizing an assumption that a single VM runs a single type of workload with a trainable I/O pattern (for example, as a time series model)" [0040]) running within said software defined data center ("one or more Cloud implementations" [0010]) including said at least one virtual computing instance ("virtual machines" [0012])  and said at least one host ("Virtual machines operate in guest mode, and the hypervisor and host operating system operate in host mode." [0012]);
determining a particular response time and an average response time of the application based on the plurality of metrics (FIG. 3, step 304 Calculate one or more virtual machine performance metrics; "As noted herein, in one or more embodiments of the invention, various metrics can be calculated in furtherance of detecting VM performance and/or availability issues. Example metrics, each derivable from VM exit events, utilized in such embodiments of the invention can include (1) a VM exit frequency metric, (2) a hypervisor response time (HRT) metric, ..." [0022]; "one or more embodiments of the invention can include implementing an HRT metric that considers the average time taken by the hypervisor to process a VM exit event." [0024]);
classifying the particular response time into a category based on the average response time ("Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]; the expected range teaches a category);
constructing a prediction model based on the set of relevant metrics for the application ("Additionally, one or more embodiments of the invention can include using time series data (for example, the average HRT per VM exit in a fixed time quanta) to detect one or more anomalies (for example, by constructing an autoregressive integrated moving average (ARIMA) model using past HRT values for a given VM exit, predicting the next N HRT values using the model, comparing the predicted values to the actual values and declaring an anomaly if a (significant) discrepancy is found), and correlating the one or more anomalies to specific VM exits to determine the VMs that are root causes." [0038]);
determining a relationship between the set of relevant metrics and the particular response time of the application ("constructing an autoregressive integrated moving average (ARIMA) model using past HRT values" [0038]; "As illustrated in FIG. 1, special exit event-intercept code is injected into the standard exit event processing code of the hypervisor, and the VM exit sub-component 112 provides information about the privileged HW operation and its parameters that caused the exit event to a VM metrics derivation component 116. Subsequently, the VM metrics derivation component 116 generates and provides one or more metrics as input to a performance and availability issue detection sub-component 118 (resident on a VM monitoring agent component 114), which uses the metrics to detect one or more issues in the VM or VMs under analysis." [0014]; see also [0016]-[0017]); and
predicting, based on the relationship between the set of relevant metrics for the application and the particular response time of the application, whether the application is likely to experience application slowdown ("Additionally, one or more embodiments of the invention can include using time series data (for example, the average HRT per VM exit in a fixed time quanta) to detect one or more anomalies (for example, by constructing an autoregressive integrated moving average (ARIMA) model using past HRT values for a given VM exit, predicting the next N HRT values using the model, comparing the predicted values to the actual values and declaring an anomaly if a (significant) discrepancy is found), and correlating the one or more anomalies to specific VM exits to determine the VMs that are root causes." [0038])

Deng does not explicitly teach said predicting of said application slowdown further enabling a proactive alteration to said software defined data center in order to prevent said change in said response time of said application, and such that prediction of application slowdowns before they occur is provided before said application slowdown occurs, said prediction of said application slowdowns not requiring monitoring and/or troubleshooting of infrastructure level issues for said application.
Deng does not explicitly teach a plurality of application level metrics associated with an application and a plurality of infrastructure level metrics associated with the application; and determining, for the application, a set of relevant metrics comprising application level metrics from the plurality of application level metrics and infrastructure metrics from the plurality of infrastructure metrics that affect the particular response time of the application;

Spinner teaches said predicting of said application slowdown further enabling a proactive alteration to said software defined data center ("Using the forecast method as a foundation, we implemented a proactive resource controller to adapt the memory size of a VM according to the predicted workload demand." p. 278) in order to prevent said change in said response time of said application (Figure 4, p. 283; "a severely degraded application performance (a slowdown factor of 10) for over half an hour while reloading its internal caches" p. 278; "The results from the proactive controller are shown in Figure 4(c). The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282), and such that prediction of application slowdowns before they occur is provided before said application slowdown occurs ("The results from the proactive controller are shown in Figure 4(c). The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282), said prediction of said application slowdowns not requiring monitoring and/or troubleshooting of infrastructure level issues for said application ("automatically schedule reconfigurations during a pre-defined maintenance window" p. 284; "The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282).
Deng and Spinner are analogous art because both are directed to maintaining a computer environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the anomaly prediction tools of Deng with the proactive memory scaling of Spinner.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of computing systems, as suggested by Spinner ("Our evaluation using real-world traces shows that the forecast accuracy quantiﬁed with the MASE error metric can be improved by 11 − 59%. Furthermore, we demonstrate that the proactive approach can reduce the impact of reconﬁguration on application availability by over 80% and signiﬁcantly improve performance relative to a reactive controller." p. 277).

Birke teaches a plurality of application level metrics associated with an application ("A base performance response time is obtained for the given application and then the performance is projected on all possible VM configuration sizes in the VM catalogue." [0016]; "In block 520, a base performance metric is obtained by the performance predictor 460 of an embodiment for a given application. To get the estimated performance metrics (i.e., response time), an embodiment uses a queuing network model consisting of a CPU, a memory, a disk, and a network." [0061]; the base performance response time is based on the given application, thus teaching an application level performance metric) and a plurality of infrastructure level metrics associated with the application ("The VM catalogue 420 of an embodiment stores resource and performance metrics for all possible VM configuration types 490, 491, 492. The VM consolidator 430 of an embodiment consolidates VMs on a same physical machine in order to maximize resource utilization without violating user-specified performance objectives." [0055]; the virtual machine configuration types and sizes are independent of the applications and teach infrastructure level performance metrics); and
determining, for the application, a set of relevant metrics comprising application level metrics from the plurality of application level metrics and infrastructure metrics from the plurality of infrastructure metrics that affect the particular response time of the application ("The performance predictor 460 of an embodiment predicts and projects performance metrics for an application running on each VM configuration type. According to an embodiment, the performance predictor 460 may execute an application on a closed, three-station queuing network model which is parameterized by a profiling of the application's CPU, disk and network demands. The performance metrics are calculated using a mean value analysis (MVA) algorithm known to those of skill in the art." [0056]);

Deng and Birke are analogous art because both are directed to managing applications on virtual machines. It would have been obvious to one of ordinary skill in the art before the effective filing date to improve the anomaly detecting techniques of Deng by incorporating the application level and infrastructure level metrics of Birke to predict normal and anomalous response time ranges.  The modification would be obvious because one of ordinary skill in the art would be motivated to improve Deng's anomaly detection tool by using different response times based on different application level metrics and infrastructure metrics when virtual machines are moved, copied, and reassigned between servers using Birke's suggestion in paragraphs [0002]-[0003].

Regarding Claim 10,
The Deng/Spinner/Birke combination teaches the method of claim 9.  Deng further teaches generating, in response to determining whether the application is likely to experience application slowdown, an alert indicating that the application is likely to experience application slowdown ("If the computed average is greater than a predetermined threshold, such an embodiment can include generating an alert." [0037]; "Such an embodiment can further include generating and outputting an alert when an anomaly is detected, wherein such an alert indicates performance degradation of the VM." [0038]; "Alternatively one or more embodiments of the invention can include storing one or more benchmarks of paging rates of properly (memory) provisioned VMs running different workloads in a “training” phase, and using the benchmark rates to detect an abnormally high paging rate in a VM (and correspondingly raising an alert). As such, a generated output related to detecting issue type 3 can include alerts identifying excessive paging in a VM, which can be a sign of memory under-provisioning in the VM." [0039]).

Regarding Claim 11,
The Deng/Spinner/Birke combination teaches the method of claim 9.  Deng further teaches determining whether the application is likely to experience application slowdown within a configurable time interval ("Additionally, one or more embodiments of the invention can include using time series data (for example, the average HRT per VM exit in a fixed time quanta) to detect one or more anomalies (for example, by constructing an autoregressive integrated moving average (ARIMA) model using past HRT values for a given VM exit, predicting the next N HRT values using the model, comparing the predicted values to the actual values and declaring an anomaly if a (significant) discrepancy is found), and correlating the one or more anomalies to specific VM exits to determine the VMs that are root causes." [0038]).

Regarding Claim 12,
The Deng/Spinner/Birke combination teaches the method of claim 9.  Deng further teaches prior to determining whether the application is likely to experience application slowdown, determining the relationship between the set of relevant metrics for the application and the particular response time of the application using a machine learning technique ("Issue type 2, hypervisor degradation, can include an input of metric 2 as noted above (the HRT metric). Detecting such an issue type includes a training phase and a detection phase. The training phase includes generating a profile for HRT for handling each type of HAV event. Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]).

Regarding Claim 14,
Deng teaches a system including a software defined data center ("one or more Cloud implementations" [0010]) including at least one virtual computing instance (VCI) ("virtual machines" [0012]) and at least one host ("Virtual machines operate in guest mode, and the hypervisor and host operating system operate in host mode." [0012]), said system further comprising:
a first host, a second host, and a third host, each provisioned with a respective processing resource and a respective memory resource ("such an embodiment can be applied to one or more Cloud implementations based on physical machines (computers) which use Intel®/AMD®-based hardware and operating systems which support the HAV standards." [0010]; cloud implementations teach using any number of hosts to implement their features), wherein:
respective applications running within said software defined data center ("one or more Cloud implementations" [0010]) including said at least one virtual computing instance ("virtual machines" [0012]) and said at least one host ("Virtual machines operate in guest mode, and the hypervisor and host operating system operate in host mode." [0012]);
the third host is configured to: determine a relationship between the plurality of relevant metrics and a particular response time associated with each respective application among the plurality of applications ("constructing an autoregressive integrated moving average (ARIMA) model using past HRT values" [0038]; FIG. 3, step 304 Calculate one or more virtual machine performance metrics; "As noted herein, in one or more embodiments of the invention, various metrics can be calculated in furtherance of detecting VM performance and/or availability issues. Example metrics, each derivable from VM exit events, utilized in such embodiments of the invention can include (1) a VM exit frequency metric, (2) a hypervisor response time (HRT) metric, ..." [0022]; "one or more embodiments of the invention can include implementing an HRT metric that considers the average time taken by the hypervisor to process a VM exit event." [0024]); and 
predicting, based on the relationship, whether the response time associated with a particular application among the plurality of applications is likely to change within a configurable time interval ("Additionally, one or more embodiments of the invention can include using time series data (for example, the average HRT per VM exit in a fixed time quanta) to detect one or more anomalies (for example, by constructing an autoregressive integrated moving average (ARIMA) model using past HRT values for a given VM exit, predicting the next N HRT values using the model, comparing the predicted values to the actual values and declaring an anomaly if a (significant) discrepancy is found), and correlating the one or more anomalies to specific VM exits to determine the VMs that are root causes." [0038]).

Deng does not explicitly teach said predicting of said change in response time of said particular application further enabling a proactive alteration to said software defined data center in order to prevent said change in said response time of said application, and such that prediction of application slowdowns before they occur is provided, said prediction of said application slowdowns not requiring monitoring and/or troubleshooting of infrastructure level issues for said application.
Deng does not explicitly teach wherein the hosts are configured to: generate a plurality of application level performance metrics and a plurality of infrastructure level performance metrics associated with respective applications among a plurality of applications; receive the plurality of application level performance metrics; determine relevant performance metrics from the plurality of application level performance metrics; and generate the plurality of infrastructure level performance metrics associated with the respective applications among the plurality of applications.

Spinner teaches said predicting of said change in response time of said particular application further enabling a proactive alteration to said software defined data center ("Using the forecast method as a foundation, we implemented a proactive resource controller to adapt the memory size of a VM according to the predicted workload demand." p. 278) in order to prevent said change in said response time of said application (Figure 4, p. 283; "a severely degraded application performance (a slowdown factor of 10) for over half an hour while reloading its internal caches" p. 278; "The results from the proactive controller are shown in Figure 4(c). The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282), and such that prediction of application slowdowns before they occur is provided ("The results from the proactive controller are shown in Figure 4(c). The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282), said prediction of said application slowdowns not requiring monitoring and/or troubleshooting of infrastructure level issues for said application ("automatically schedule reconfigurations during a pre-defined maintenance window" p. 284; "The proactive controller correctly detects the future memory bottleneck in the night between the second and third day and proactively triggers the reconﬁguration during a phase of low load. This results in a much lower impact of the reconﬁguration on the availability and performance of the application." p. 282).
Deng and Spinner are analogous art because both are directed to maintaining a computer environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the anomaly prediction tools of Deng with the proactive memory scaling of Spinner.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of computing systems, as suggested by Spinner ("Our evaluation using real-world traces shows that the forecast accuracy quantiﬁed with the MASE error metric can be improved by 11 − 59%. Furthermore, we demonstrate that the proactive approach can reduce the impact of reconﬁguration on application availability by over 80% and signiﬁcantly improve performance relative to a reactive controller." p. 277).

Birke teaches wherein the hosts are configured to: 
generate a plurality of application level performance metrics ("A base performance response time is obtained for the given application and then the performance is projected on all possible VM configuration sizes in the VM catalogue." [0016]; "In block 520, a base performance metric is obtained by the performance predictor 460 of an embodiment for a given application. To get the estimated performance metrics (i.e., response time), an embodiment uses a queuing network model consisting of a CPU, a memory, a disk, and a network." [0061]; the base performance response time is based on the given application, thus teaching an application level performance metric) and a plurality of infrastructure level performance metrics ("The VM catalogue 420 of an embodiment stores resource and performance metrics for all possible VM configuration types 490, 491, 492. The VM consolidator 430 of an embodiment consolidates VMs on a same physical machine in order to maximize resource utilization without violating user-specified performance objectives." [0055]; the virtual machine configuration types and sizes are independent of the applications and teach infrastructure level performance metrics) associated with respective applications among a plurality of applications;
receive the plurality of application level performance metrics; determine relevant performance metrics from the plurality of application level performance metrics; and generate the plurality of infrastructure level performance metrics associated with the respective applications among the plurality of applications ("The performance predictor 460 of an embodiment predicts and projects performance metrics for an application running on each VM configuration type. According to an embodiment, the performance predictor 460 may execute an application on a closed, three-station queuing network model which is parameterized by a profiling of the application's CPU, disk and network demands. The performance metrics are calculated using a mean value analysis (MVA) algorithm known to those of skill in the art." [0056]);
receive the plurality of relevant infrastructure performance metrics and the plurality of relevant application level performance metrics: determine a relationship between the plurality of relevant application level metrics, the plurality of relevant infrastructure level metrics, and a particular response time associated with each respective application among the plurality of applications ("The performance predictor 460 of an embodiment predicts and projects performance metrics for an application running on each VM configuration type. According to an embodiment, the performance predictor 460 may execute an application on a closed, three-station queuing network model which is parameterized by a profiling of the application's CPU, disk and network demands. The performance metrics are calculated using a mean value analysis (MVA) algorithm known to those of skill in the art." [0056]).

Deng and Birke are analogous art because both are directed to managing applications on virtual machines. It would have been obvious to one of ordinary skill in the art before the effective filing date to improve the anomaly detecting techniques of the Deng/Spinner combination by incorporating the application level and infrastructure level metrics of Birke to predict normal and anomalous response time ranges.  The modification would be obvious because one of ordinary skill in the art would be motivated to improve Deng's anomaly detection tool by using different response times based on different application level metrics and infrastructure metrics when virtual machines are moved, copied, and reassigned between servers using Birke's suggestion in paragraphs [0002]-[0003].

Regarding Claim 15,
The Deng/Spinner/Birke combination teaches the system of claim 14.  Deng further teaches wherein the first host includes a plurality of application agents configured to generate the plurality of application level performance metrics (FIG. 1, "VM Monitoring agent component 114" [0014]; "at least one embodiment of the invention includes implementing monitoring agents (such as component 114 in FIG. 1, for example), external to a VM, to analyze VM exit events" [0016]).

Regarding Claim 16,
The Deng/Spinner/Birke combination teaches the system of claim 14.  Deng further teaches wherein the third host is further configured to classify the respective applications into respective categories among a plurality of categories ("Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]; the expected range teaches categories of response times), wherein each category among the plurality of categories is based on the particular response time data associated with the respective application and an average response time associated with the respective application (FIG. 3, step 304 Calculate one or more virtual machine performance metrics; "As noted herein, in one or more embodiments of the invention, various metrics can be calculated in furtherance of detecting VM performance and/or availability issues. Example metrics, each derivable from VM exit events, utilized in such embodiments of the invention can include (1) a VM exit frequency metric, (2) a hypervisor response time (HRT) metric, ..." [0022]; "one or more embodiments of the invention can include implementing an HRT metric that considers the average time taken by the hypervisor to process a VM exit event." [0024]).

Regarding Claim 17,
The Deng/Spinner/Birke combination teaches the system of claim 16.  Deng further teaches  wherein at least one category among the plurality of categories indicates that the respective application is operating at a normal response time, and wherein at least one category among the plurality of categories indicates that the respective application is operating at a non-normal response time ("Additionally, a benchmark can be set and/or determined with respect to HRT to be used for comparison across multiple instances. The detection phase can include identifying instances wherein the time taken by the Hypervisor to handle VM exit requests (HRT) being outside of an expected range within a given time window." [0038]; the expected range teaches a category of normal response times, and outside of an expected range teaches a non-normal response time).

Regarding Claim 18,
The Deng/Spinner/Birke combination teaches the system of claim 17.  Deng further teaches wherein the non-normal response time indicates that the respective application is in a stall stale ("Analytic techniques can then be applied (via component 118 in FIG. 1, for example) on the derived metrics to detect one or more specific VM performance issues. Example issues, as described further herein, can include... thrashing in the VM... As used here, “thrashing” refers to the phenomenon of too much paging occurring in operating systems which support virtual memory to logically extend the amount of physical memory available in a computer for applications. When the amount of physical memory available is too small as compared to the memory requirements and/or demands of different applications that are to be run on the computer, the operating system spends time paging out the contents of the physical memory to a disk (virtual memory) for an application being unscheduled, and paging in the contents of physical memory from the disk for an application being scheduled, potentially resulting in too much time being spent in disk I/O as compared to the time spent in executing the applications themselves." [0016]-[0017]; thrashing teaches a stall state).

Regarding Claim 20,
The Deng/Spinner/Birke combination teaches the system of claim 14.  Deng further teaches wherein the third host further comprises a risk prediction dashboard to display a level of risk indicating how likely it is that the response time associated with the particular application among the plurality of applications will change within the configurable time interval ("At least one embodiment of the invention (such as the techniques depicted in FIG. 3, for example), can include implementing a service via a transmission server to receive data from a data source and send selected data to users (for example, at a provided destination address of a wireless device (such as a number for a cellular phone, etc.))... After receiving the alert, the user can connect the wireless device to the user's computer, whereby the alert causes the user's computer to automatically launch the application provided by the service to display the alert. When connected to the Internet, the user may then use the viewer application (for example, via clicking on a URL associated with the data source provided in the alert) to facilitate a connection from the remote user computer to the data source over the Internet for additional information." [0047]; the viewer application teaches the risk prediction dashboard).


Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (U.S. Pub. No. 2017/0185436, Hereinafter "Deng") in view of Spinner et al. (Proactive Memory Scaling of Virtualized Applications, Hereinafter "Spinner"), Birke et al. (U.S. Pub. No. 2014/0215460, Hereinafter "Birke"), and further in view of Bankole et al. (Cloud Client Prediction Models for Cloud Resource Provisioning in a Multitier Web Application Environment, Hereinafter "Bankole").
Regarding Claim 13,
The Deng/Spinner/Birke combination teaches the method of claim 12.  Deng does not teach determining the relationship between the set of relevant metrics for the application and the response time of the application using a support vector machine.
Bankole further teaches determining the relationship between the set of relevant metrics for the application and the response time of the application using a support vector machine ("In this study we evaluate three machine learning techniques: Neural Network (NN), Linear Regression (LR) and Support Vector Machine (SVM)" sec. I, p. 156; "we trained a new model for both response time and throughput." sec. III.E. Training of Dataset, p. 159).
Deng and Bankole are analogous art because both are directed to managing resources on virtual machines. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the anomaly detecting techniques of the Deng/Spinner/Birke combination with the virtual machine prediction models of Bankole.  Doing so would enable proactive provisioning of resources (Bankole: [0004]).

Regarding Claim 19,
The Deng/Spinner/Birke combination teaches the system of claim 14.  Deng does not teach wherein the respective applications include application program interface (API) calls.
Bankole teaches wherein the respective applications include application program interface (API) calls ("Cloud clients can take a proactive step to mitigate reputational loss by controlling their VM provisioning using the Cloud provider's Application Programming Interface (API)." sec. I, p. 156).
Deng and Bankole are analogous art because both are directed to managing resources on virtual machines. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the anomaly detecting techniques of the Deng/Spinner/Birke combination with the virtual machine prediction models of Bankole.  Doing so would enable proactive provisioning of resources (Bankole: [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126